DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2020 and 08/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Election/Restrictions
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04\12\2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lumauig et al (US 2016/0361182 A1).

	Regarding claim 15, Lumauig discloses a stent (Figure 1), comprising: 
stent substrate (Figure 1, item 4; paragraph 0011, lines 1-9), 
the stent substrate provided with at least one radiopaque structure thereon (Figure 1), 
and each of the radiopaque structures comprises at least one radiopaque unit (Figure 1, item 9d, paragraph 0014, lines 8-12), 
and a radiopaque material is inlaid in each of the radiopaque units (Figure 1, item 11, paragraph 0014, lines 8-12);
	While Lumauig teaches a ratio of the volume of the radiopaque material to the volume of the radiopaque unit that is above and below the claimed range (paragraph 0101, Table 1, Scaffold A=1.03, Scaffold B=1.52), Lumauig fails to specifically teach wherein the ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.1 to 1.4.  
	It is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the ratio of the volume of the radiopaque material to the volume of the radiopaque unit being 1.1 to 1.4 (see MPEP 2144.05.2). When referring to the hole volume and marker volume of Scaffold A and B Lumauig discloses in paragraph 0102 that the larger the marker volume is relative to the hole volume, the more the marker brim or space must increase in size if the marker will be flush with the surfaces.  Otherwise, if the volume for the hole does not increase marker material would be left protruding above and/or below the hole.  Additionally, Lumauig discloses in paragraph 0103 that with respect to the different thickness struts of Scaffold A and Scaffold B (Table 1) it will be appreciated that an acceptable marker fitting method and/or structure for Scaffold A (thick struts) may not be acceptable for Scaffold B (thin struts).  It may be necessary to change the volume and/or shape size of the hole and/or marker, and/or method of attachment of the marker to a hole when a strut thickness is reduced in size. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein a ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.1 to 1.4 to provide the desired configuration of the marker, whether that be recessed, flush, or protruding above the surface, and to account for the different strut thicknesses.  
	Regarding claim 16, as set forth supra, the combination discloses wherein a ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.2 to 1.4 (see Lumauig, as discussed above in the rejection of claim 1, paragraphs 0100-0103 discloses a ratio of volume of the radiopaque material to the volume of the radiopaque unit above and below the provided ratios and states that varying the volume of radiopaque material to the radiopaque unit affects the final configuration of the radiopaque structure, whether that be flush with the surface, protruding, or recessed, and different strut thicknesses require changes in volume of material and size of hole, therefore it has been deemed to be obvious to provide a volume of radiopaque material to radiopaque unit between 1.2 to 1.4).
	Regarding claim 18, Lumauig wherein the radiopaque material is selected from at least one of a group consisting of gold, platinum, osmium, rhenium, tungsten, iridium, rhodium, tantalum, barium sulfate, niobium trioxide, titanium oxide, zirconia, elemental iodine, and iodide (paragraph 0036).
	Regarding claim 19, Lumauig discloses wherein each radiopaque material further comprises a binder, and the binder is a degradable polymer (paragraphs 0128-0129, and 0131, polymer binder is disclosed)
	Regarding claim 20, Lumauig discloses wherein the wall thickness of the stent substrate is less than or equal to 150 microns (paragraph 0022).
	Regarding claim 21, Lumauig discloses wherein the wall thickness of the stent substrate is less than or equal to 70 microns (paragraph 0033).
	Regarding claim 22, Lumauig discloses wherein a projection area of radiopaque material in an X-ray incident direction is less than or equal to 0.5 mm2 (Lumauig discloses the same radiopaque materials, the same manner in maintaining the radiopaque material in a radiopaque unit, and ratios of material to volume of unit which encompass the claimed  range, therefore, the projection of radiopaque material in an x-ray incident direction would be less than or equal to 0.5 mm2 because the device are structurally identical, MPEP 2112.3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lumauig et al (US 2016/0361182 A1) in view of Dang et al (US 6,758,859 B1).

	Regarding claim 17, Lumauig discloses further comprising two radiopaque structures which are respectively disposed at two ends of the stent substrate (paragraph 0094, as can be seen in Figure 2 of US 8,388,673 B2 which is incorporated by reference in paragraph 0094).
	However, Lumauig does not disclose wherein each of the radiopaque structures comprises four radiopaque units, the four radiopaque units being arranged in a petal shape.
	Dang teaches a stent wherein each of the radiopaque structures comprises four radiopaque units (see Dang, Figure 6B, column 6, lines 33-43; column 8, lines 43-65), the four radiopaque units being arranged in a petal shape (Figure 6B, petal shape annotated below).

    PNG
    media_image1.png
    583
    499
    media_image1.png
    Greyscale

	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lumauig by providing wherein each of the radiopaque structures comprises four radiopaque units, the four radiopaque units being arranged in a petal shape as taught by Dang because an increased number of radiopaque structures increases the visibility of the stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774